

116 S2951 IS: Housing is Infrastructure Act of 2019
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2951IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Schumer (for Ms. Harris  (for herself, Mr. Durbin, and Ms. Duck­worth)) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo facilitate the development of affordable housing, and for other purposes.
	
 1.Short titleThis Act may be cited as the Housing is Infrastructure Act of 2019. 2.FindingsCongress finds the following:
 (1)Affordable housing is a critical part of the national infrastructure of the United States, but there is a severe shortage of affordable housing in the United States and the existing stock is badly in need of repair.
 (2)According to a 2010 study sponsored by the Department of Housing and Urban Development, there was a $26,000,000,000 backlog of capital needs for public housing. That figure is likely higher today, with some groups estimating the backlog of capital needs for public housing to be as high as $70,000,000,000.
 (3)According to the Department of Agriculture, there are 14,000 dwelling units receiving rental assistance under section 514 or 515 of Housing Act of 1949 (42 U.S.C. 1484, 1485) that have an estimated unmet reserve need of $5,600,000,000.
 (4)Federal investment in housing helps to create jobs and stimulate the economy. (5)When the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) was enacted, which included funding for public housing, researchers found that for each $1.00 in direct spending on public housing, there was an additional $2.12 of indirect and induced economic activity nationwide for a total economic impact of $3.12 for each $1.00 in direct spending on public housing.
 (6)According to the National Association of Home Builders, building 100 affordable rental homes generates $11,700,000 million in local income, $2,200,000 in taxes and revenue for local governments, and 161 local jobs.
 (7)Researchers estimate that the growth in the gross domestic product from 1964 to 2009 would have been 13.5 percent higher if families had better access to affordable housing, which in turn could have led to an additional $1,700,000,000 increase in income, equivalent to $8,775 in additional wages for each worker.
 3.DefinitionsIn this Act— (1)the terms adjusted income, low-income family, public housing, and public housing agency have the meanings given those terms in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b));
 (2)the term Administrator means the Administrator of the Federal Emergency Management Agency; (3)the terms area having special flood hazards, substantial damage, and substantial improvement have the same meanings as when used in the Flood Disaster Protection Act of 1973 (42 U.S.C. 4002 et seq.) and the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.);
 (4)the term at risk of homelessness has the meaning given the term in section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360);
 (5)the term homeless has the meaning given the term in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302);
 (6)the term minority— (A)has the meaning given the term in section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note); and
 (B)includes any indigenous person in the United States, including in any territory of the United States;
 (7)the term minority and women’s business enterprise means a business that is not less than 51 percent owned and controlled by members of a minority group or women;
 (8)the term qualified affordable housing means a housing development that— (A)(i)is funded in any part by assistance provided by the Department of Housing and Urban Development or the Rural Housing Service of the Department of Agriculture; or
 (ii)includes a qualified low income building, as defined in section 42 of the Internal Revenue Code of 1986; or
 (B)consists of not less than 5 dwelling units of which not less than 20 percent are made available— (i)for rental only by a low-income family;
 (ii)at a monthly rent amount that does not exceed 30 percent of the monthly adjusted income of the tenant low-income family; and
 (iii)maintains affordability for residents who are low-income families for a period of not less than 30 years;
 (9)the term relevant agency head means, with respect to funds made available pursuant to any section of this Act, the head of the Federal agency responsible for administering the program under which those funds are to be expended; and
 (10)the term Secretary means the Secretary of Housing and Urban Development. 4.Public Housing Capital Fund (a)Authorization of appropriations (1)In generalThere is authorized to be appropriated for the Capital Fund under section 9(d) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d)) $70,000,000,000.
 (2)Availability of fundsAny amounts appropriated pursuant to this subsection shall remain available until the date that is 5 years after the date of the appropriation.
 (b)RequirementsThe Secretary shall— (1)distribute not less than 35 percent and not more than 75 percent of any amounts appropriated pursuant to subsection (a) under the same formula used for amounts made available for the Capital Fund for fiscal year 2019, except that the Secretary may determine not to allocate funding to public housing agencies that are designated as troubled at the time of such determination or to public housing agencies that elect not to accept such funding, or both; and
 (2)make available all remaining amounts by competition for priority investments, including investments that address lead hazards, other urgent health and safety concerns, and such other priorities as the Secretary may identify.
 (c)TimingThe Secretary shall obligate amounts— (1)made available under subsection (b)(1) within 30 days of enactment of the Act appropriating such funds; and
 (2)made available under subsection (b)(2) within 12 months of enactment of the Act appropriating such funds.
 (d)LimitationAmounts provided pursuant to this section may not be used for operating costs or rental assistance. (e)Use of fundsNot more than 0.5 percent of any amount appropriated pursuant to this section shall be used by the Secretary for costs associated with staff, training, technical assistance, technology, monitoring, travel, enforcement, research, and evaluation.
 (f)MonitoringWith respect to any public housing agency that is designated as troubled at the time that amounts appropriated pursuant to this section are obligated for the public housing agency, the Secretary shall provide additional monitoring and oversight of the public housing agency to ensure that any amounts provided are used in accordance with this section and any applicable laws.
 (g)Supplement not supplantThe Secretary shall ensure that amounts provided pursuant to this section shall serve to supplement and not supplant other amounts generated by a recipient of those amounts or amounts provided by other Federal, State, or local sources.
 (h)Water and energy efficiencyIn distributing any amounts pursuant to subsection (b), the Secretary shall give priority to public housing agencies located in States and localities that have a plan to increase water and energy efficiency when developing or rehabilitating public housing using distributed amounts.
			5.Rural Multifamily Preservation and Revitalization Demonstration Program
 (a)In generalThere is authorized to be appropriated for carrying out the Multifamily Preservation and Revitalization Demonstration program of the Rural Housing Service authorized under sections 514, 515, and 516 of the Housing Act of 1949 (42 U.S.C. 1484, 1485, 1486) $1,000,000,000, to remain available until expended.
 (b)Water and energy efficiencyNot less than 10 percent of all amounts made available pursuant to this section shall be used only for activities relating to water and energy efficiency and, at the discretion of the Secretary of Agriculture, other strategies to reduce emissions.
			6.Flood Mitigation Assistance Grant Program
 (a)In generalThere is authorized to be appropriated for carrying out the Flood Mitigation Assistance Grant Program under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c) $1,000,000,000, to remain available until expended.
 (b)Flood risk mitigationExcept as provided in subsection (c), the Administrator shall require that any structure that is located in an area having special flood hazards shall be elevated with the lowest floor, including the basement, not less than 2 feet above the base flood level if the structure, with amounts appropriated pursuant to this section—
 (1)is newly constructed; (2)receives repairs to substantial damage, or
 (3)receives substantial improvement. (c)Multifamily residences and attached and semi-Attached homesWith regard to any structure that is a multifamily residence or an attached or semi-attached residence, the Administrator shall—
 (1)consult with the Secretary and establish alternative forms of mitigation; and (2)exempt any multifamily residence or any attached or semi-attached residence that meets the requirements of any such alternative forms of mitigation from the requirements under subsection (b).
 (d)Water and energy efficiencyNot less than 10 percent of all amounts made available pursuant to this section shall be used only for activities relating to water and energy efficiency and, at the discretion of the Administrator, other strategies to reduce emissions.
			7.Housing Trust Fund
 (a)In generalThere is authorized to be appropriated for the Housing Trust Fund under section 1338 of the Housing and Urban Development Act of 1992 (12 U.S.C. 4568) $5,000,000,000, to remain available until expended.
 (b)PriorityThe Secretary shall ensure that priority for occupancy in dwelling units assisted with amounts made available pursuant to this section that become available for occupancy shall be given to persons and households who are homeless or at risk of homelessness.
 (c)Water and energy efficiencyNot less than 10 percent of all amounts made available pursuant to this section shall be used only for activities relating to water and energy efficiency and, at the discretion of the Secretary, other strategies to reduce emissions.
			8.Single-Family Housing Repair Loans and Grants
 (a)In generalThere is authorized to be appropriated for carrying out single family housing repair loans and grants under section 504 of the Housing Act of 1949 (42 U.S.C. 1474) $100,000,000, to remain available until expended.
 (b)Water and energy efficiencyNot less than 10 percent of all amounts made available pursuant to this section shall be used only for activities relating to water and energy efficiency and, at the discretion of the Secretary of Agriculture, other strategies to reduce emissions.
			9.Native American Housing Block Grant Program
 (a)In generalThere is authorized to be appropriated for carrying out the Native American housing block grant program under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111 et seq.) $1,000,000,000, to remain available until expended.
 (b)Water and energy efficiencyNot less than 10 percent of all amounts made available pursuant to this section shall be used only for activities relating to water and energy efficiency and, at the discretion of the Secretary, other strategies to reduce emissions.
			10.HOME Investment Partnerships Program
 (a)In generalThere is authorized to be appropriated for carrying out the HOME Investment Partnership Program under title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.) $5,000,000,000, to remain available until expended.
 (b)Water and energy efficiencyNot less than 10 percent of all amounts made available pursuant to this section shall be used only for activities relating to water and energy efficiency and, at the discretion of the Secretary, other strategies to reduce emissions.
			11.Program for supportive housing for persons with disabilities
 (a)In generalThere is authorized to be appropriated $2,500,000,000 for project rental assistance under the program for supportive housing for persons with disabilities under section 811(b)(3) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(b)(3)) for State housing finance agencies, to remain available until expended.
 (b)Water and energy efficiencyNot less than 10 percent of all amounts made available pursuant to this section shall be used only for activities relating to water and energy efficiency and, at the discretion of the Secretary, other strategies to reduce emissions.
			12.Program for supportive housing for the elderly
 (a)In generalThere is authorized to be appropriated $2,500,000,000 for— (1)capital advances pursuant to section 202(c)(1) of the Housing Act of 1959 (12 U.S.C. 1701q(c)(1)), including amendments to capital advance contracts for housing for the elderly as authorized by section 202 of such Act;
 (2)project rental assistance for the elderly under section 202(c)(2) of such Act, including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term;
 (3)senior preservation rental assistance contracts, including renewals, as authorized by section 811(e) of the American Housing and Economic Opportunity Act of 2000 (12 U.S.C. 1701q note); and
 (4)supportive services associated with housing assisted under paragraph (1), (2), or (3). (b)Availability of amountsAny amounts appropriated pursuant to this section shall remain available until September 30, 2023.
 (c)Water and energy efficiencyNot less than 10 percent of all amounts made available pursuant to this section shall be used only for activities relating to water and energy efficiency and, at the discretion of the Secretary, other strategies to reduce emissions.
			13.Capital Magnet Fund
 (a)In generalThere is authorized to be appropriated for the Capital Magnet Fund under section 1339 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4569) $2,500,000,000, to remain available until expended.
 (b)Water and energy efficiencyNot less than 10 percent of all amounts made available pursuant to this section shall be used only for activities relating to water and energy efficiency and, at the discretion of the Secretary, other strategies to reduce emissions.
			14.Community development block grant funding for affordable housing and infrastructure
			(a)Authorization of appropriations
 (1)In generalSubject to the provisions of this section, there is authorized to be appropriated for assistance under the community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) $10,000,000,000, to remain available until expended.
 (2)Administrative and planning costsNot more than 15 percent of any amounts appropriated pursuant to paragraph (1) may be used for administrative and planning costs.
 (b)Eligible activitiesAmounts made available for assistance under this section may be used only for— (1)the development and preservation of qualified affordable housing, including the construction of such housing;
 (2)the responsible elimination or waiving of zoning requirements and other requirements that limit affordable housing development, including high density and multifamily development restrictions, off-street parking requirements, and height limitations; and
 (3)any project or entity eligible for a discretionary grant provided by the Department of Transportation.
 (c)LimitationWith respect to amounts used pursuant to subsection (b)(2), the Secretary shall ensure that recipients of amounts provided pursuant to this section are not incentivized or otherwise rewarded for eliminating or undermining the intent of the zoning regulations or other regulations or policies that—
 (1)establish fair wages for labors; (2)ensure the health and safety of buildings for residents and the general public;
 (3)protect fair housing; (4)provide environmental protections;
 (5)prevent tenant displacement; or (6)protect any other interest that the Secretary determines is in the public interest to preserve.
 (d)CompetitionAmounts made available for assistance under this section shall be awarded to States, units of general local government, and Indian Tribes on a competitive basis, based on the extent to which the applicant—
 (1)demonstrates that the applicant is responsibly streamlining the process for development of qualified affordable housing;
 (2)is eliminating or reducing impact fees for housing within boundaries of the State, unit of local government, or Indian Tribe, as applicable, except such fees that are used for the purposes of developing housing, and other assessments by State or local governments upon the owners of new housing development projects that offset governmental capital expenditures for infrastructure required to serve or made necessary by the new housing developments; and
 (3)provides assurances that the applicant will supplement assistance provided under this section with amounts from non-Federal sources for costs of the qualified affordable housing or infrastructure eligible under subsection (b) to be funded with assistance under this section, and the extent of such supplemental assistance to be provided.
 (e)Water and energy efficiencyNot less than 10 percent of all amounts made available pursuant to this section shall be used only for activities relating to water and energy efficiency and, at the discretion of the Secretary, other strategies to reduce emissions.
 15.Inclusion of minority and women’s business enterprisesIt shall be the duty of each relevant agency head— (1)to consult and cooperate with grantees and recipients, when utilizing funds made available pursuant to this Act, to promote the inclusion of minority and women’s business enterprises, including to establish—
 (A)special consideration to increasing grantee and recipient outreach to minority and women’s business enterprises to inform those businesses of hiring opportunities created through such funds; and
 (B)procurement goals for the utilization of minority and women’s business enterprises; and (2)to convene meetings with leaders and officials of State and local governments, Tribal entities, and public housing agencies for the purpose of recommending and promoting funding opportunities and initiatives needed to advance the position of minority and women’s business enterprises when competing for funds provided in this Act.